DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant should update the first paragraph of the specification to provide the correct status of application number 15/589,857 (i.e., patented).  
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Objections
Claims 25, 27, 32, 35, 37, 40, and 42 are objected to because of the following informalities:  Claim 25 should recite “wherein the CMV vaccine further comprises”.  Claim 27 should recite “wherein the DNA sequence[[s]] of the IE1 or IE2”.  Claim 32 should recite “wherein the subject is susceptible”.  Claim 35 should delete “and” after step b).  Claim 35, step e), should recite “expanding an c)”.  Claim 37 should recite “and” instead of “and/or”.  Claim 40 should delete “and” after step b).  Claim 40, step e), should recite “expanding an rMVA virus strain identified by step c)”.  Claim 42 should delete “and” after step b).  Claim 42, step e), should recite “expanding an rMVA virus strain identified by step c)”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8580276. 

an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an Immediate-Early Gene-1 (IE1) antigenic portion directly fused to a nucleotide sequence encoding an Immediate-Early Gene-1 (IE2) antigenic portion, wherein 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
The patented claim is directed to a method of eliciting an immune response against CMV in a human subject, comprising administering an rMVA virus comprising a fusion nucleotide sequence which encodes an IEfusion cytomegalovirus (CMV) protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an-Immediate-Early Gene-1 (IE1) 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii).
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 and 23 of U.S. Patent No. 9675689. 
The instant claims are directed to a method of inducing a CMV-specific T-cell immune response in a subject comprising administering to the subject in need thereof a cytomegalovirus (CMV) vaccine comprising: 
an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an Immediate-Early Gene-1 (IE1) antigenic portion directly fused to a nucleotide sequence encoding an Immediate-Early Gene-1 (IE2) antigenic portion, wherein 

(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
The patented claim is directed to a method of modifying an immune response in a mammalian subject by administering a composition comprising: 
an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an Immediate-Early Gene-1 (IE1) antigenic portion directly fused to a nucleotide sequence encoding an Immediate-Early Gene-2 (IE2) antigenic portion, wherein 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), and the composition further comprises a nucleotide sequence which encodes at least one CMV antigen or a combination of antigens selected from the group consisting of HCMV-pp65, and glycoprotein B (gB). 


Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10603375. 
The instant claims are directed to a method of inducing a CMV-specific T-cell immune response in a subject comprising administering to the subject in need thereof a cytomegalovirus (CMV) vaccine comprising: 
an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an Immediate-Early Gene-1 (IE1) antigenic portion directly fused to a nucleotide sequence encoding an Immediate-Early Gene-1 (IE2) antigenic portion, wherein 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
inter alia, a method of controlling or treating a cytomegalovirus (CMV) infection in a subject comprising: 
administering to a subject in need thereof, a composition comprising an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which comprises SEQ ID NO: 11, and which encodes an IEfusion CMV protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an Immediate-Early Gene-1 (IE1) antigenic portion directly fused to a nucleotide sequence encoding an Immediate-Early Gene-2 (IE2) antigenic portion, wherein 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby controlling or treating the CMV infection in the subject.
Although the claims at issue are not identical, they are not patentably distinct from each other.


The instant claims are directed to a method of inducing a CMV-specific T-cell immune response in a subject comprising administering to the subject in need thereof a cytomegalovirus (CMV) vaccine comprising: 
an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion nucleotide sequence comprising a nucleotide sequence encoding an Immediate-Early Gene-1 (IE1) antigenic portion directly fused to a nucleotide sequence encoding an Immediate-Early Gene-1 (IE2) antigenic portion, wherein 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
The copending claims are directed to, inter alia, a method for treating a patient comprising: 

(b) administering the composition of part (a) to the patient; and (c) administering to the patient a viral vector encoding: 
(i) CMV pp65 and 
(ii) a fusion protein comprising exon 4 of CMV protein IE1 (e4) and exon 5 of CMV protein IE2 (e5).
Both sets of claims involved administering the instant viral vector encoding a CMV fusion protein of IE1(e4) and IE2(e5) to a subject.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 23-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 18, 20-22, 38, and 40-41 of copending Application No. 16/342426. 
The instant claims are directed to a method of inducing a CMV-specific T-cell immune response in a subject comprising administering to the subject in need thereof a cytomegalovirus (CMV) vaccine comprising: 
an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
The copending claims are directed to, inter alia, a method for treating a disease in a subject in need thereof, said method comprising: 
(i) administering to a subject a therapeutically effective amount of a composition comprising a population of human T cells expressing a T cell receptor specific for a cytomegalovirus (CMV) antigen and a recombinant chimeric antigen receptor (CAR) protein, wherein said recombinant CAR protein comprises: (A) an antibody region comprising a central cavity formed by a heavy chain variable (VH) region, a light chain variable (VL) region, a heavy chain constant region (CH) and a light chain constant region (CL), wherein said central cavity forms a peptide binding site comprising framework region amino acid residues; and (B) a transmembrane domain; and 

(a) a CMV pp65 protein and 
(b) a fusion protein comprising exon 4 of CMV protein IEl (e4) and exon 5 of CMV protein IE2 (e5); and 
wherein said viral vector is administered either prior to or subsequent to administering said composition comprising a population of human T cells to said subject, thereby treating said subject.
Both sets of claims involved administering the instant viral vector encoding a CMV fusion protein of IE1(e4) and IE2(e5) to a subject.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 23-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of copending Application No. 17/095300. 
The instant claims are directed to a method of inducing a CMV-specific T-cell immune response in a subject comprising administering to the subject in need thereof a cytomegalovirus (CMV) vaccine comprising: 
an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) virus, wherein the rMVA virus comprises a fusion nucleotide sequence which encodes an IEfusion CMV protein antigen, said fusion 
(i) the nucleotide sequence encoding the IE1 antigenic portion includes a nucleotide sequence encoding IE1 exon 4 (IE1/e4); 
(ii) the nucleotide sequence encoding the IE2 antigenic portion is a nucleotide sequence encoding IE2 exon 5 (IE2/e5); or 
(iii) both (i) and (ii), 
thereby inducing a CMV-specific T-cell immune response.
The copending claims are directed to, inter alia, a method of eliciting or modifying an immune response in a subject by administering a vaccine composition comprising an immunologically effective amount of a recombinant modified vaccinia Ankara (rMVA) vector inserted with two or more nucleic acid sequences encoding two or more CMV antigens or antigenic portions thereof, wherein the CMV antigens or antigenic fragments thereof include IEl exon 4 (IE1/e4), IE2 exon 5 (IE2/e5), IEfusion, and pp65, and wherein the two or more nucleic acid sequences are inserted in one or more insertion sites selected from 044L/045L, IGR3, G1 L/18R, and Del3.
Both sets of claims involved administering the instant viral vector encoding a CMV fusion protein of IE1(e4) and IE2(e5) (i.e., IEfusion) to a subject.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648